DETAILED ACTION
Claims 1-9, 11, 14, 16 & 18 have been amended. Claims 10 & 12 have been canceled. Claims 1-9, 11, 14, 16 & 18 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Lam on June 8, 2022. The application has been amended as follows: 
In the claims:
1.  (Currently Amended)  An information processing apparatus comprising:
a processing unit that, in a case where a reading request including a data reading command and information indicating a region of a recording medium from which data is read is acquired, encrypts data corresponding to the region indicated by the reading request by using an encryption key corresponding to only the region indicated by the reading request so that other encryption keys corresponding to other regions are not used to encrypt the data corresponding to the region indicated by the reading request and transmit the encrypted data,
wherein the processing unit generates an encryption key corresponding to the reading request on a basis of the encryption key corresponding to the region indicated by the reading request and a value corresponding to the reading request,
wherein in a case where the encryption key corresponding to the reading request is generated, the processing unit encrypts the data corresponding to the region indicated by the reading request by using the generated encryption key corresponding to the reading request and transmits the encrypted data and the value corresponding to the reading request,
wherein in a case where it is not possible to read data from the region indicated by the reading request, the processing unit encrypts error information indicating an error and dummy data by using the encryption key corresponding to the region indicated by the reading request, and
wherein the processing unit is implemented via at least one processor electrically connected to a memory.

2.  (Currently Amended)  The information processing apparatus according to claim 1, wherein the processing unit specifies the encryption key corresponding to a region indicated by the reading request on a basis of setting information associated with the region of a recording medium and encrypts the data corresponding to the region indicated by the reading request by using the specified encryption key.

3.  (Currently Amended)  The information processing apparatus according to claim 2, wherein in a case where the encryption key corresponding to the region indicated by the reading request is not specified, the processing unit transmits the data corresponding to the region indicated by the reading request without encrypting the data.

4.  (Currently Amended)  The information processing apparatus according to claim 2, wherein
the processing unit determines whether or not to encrypt the data corresponding to the region indicated by the reading request on a basis of the setting information, and selectively encrypts the data corresponding to the region indicated by the reading request according to a determination result.

5.  (Currently Amended)  The information processing apparatus according to claim 4, wherein
in a case where it is not determined that the data corresponding to the region indicated by the reading request is encrypted,
the processing unit encrypts the data corresponding to the region indicated by the reading request on a basis of information regarding encryption included in the reading request, and transmits the data corresponding to the region indicated by the reading request or the encrypted data.

6.  (Currently Amended)  The information processing apparatus according to claim 1, wherein in a case where the reading request indicates a plurality of the regions, the processing unit performs encryption for each of the regions indicated by the reading request by using the encryption key corresponding to the region indicated by the reading request.

7.  (Currently Amended)  The information processing apparatus according to claim 1, wherein
in a case where information indicating a value is acquired together with the reading request,
the processing unit generates an electronic signature from at least the data corresponding to the region indicated by the reading request, a value indicated by the information indicating the value, and the encryption key corresponding to the region indicated by the reading request, and further transmits the generated electronic signature.

8.  (Currently Amended)  The information processing apparatus according to claim 7, wherein
in a case where the reading request indicates a plurality of the regions,
the processing unit generates the electronic signature for each of the regions indicated by the reading request, or generates the electronic signature from the data corresponding to the plurality of regions indicated by the reading request, the value indicated by the information indicating the value, and an encryption key for signature generated on a basis of the encryption key corresponding to the plurality of regions indicated by the reading request.

9.  (Currently Amended)  The information processing apparatus according to claim 1, wherein
the processing unit generates an electronic signature from at least the data corresponding to the region indicated by the reading request, information included in the reading request, and the encryption key corresponding to the region indicated by the reading request, and further transmits the generated electronic signature.

10.  (Canceled).

11.  (Currently Amended)  The information processing apparatus according to claim [[10]] 1, wherein
the processing unit specifies whether or not to generate the encryption key corresponding to a region indicated by the reading request and the encryption key corresponding to the reading request on a basis of setting information associated with the region of a recording medium and encrypts the data corresponding to the region indicated by the reading request by using the encryption key corresponding to the region indicated by the reading request or the generated encryption key corresponding to the reading request on a basis of a specification result.

12.  (Canceled).

13.  (Withdrawn)  An information processing apparatus comprising:
a processing unit configured to decrypt encrypted data that has been acquired by using a predetermined encryption key, convert first identification information into different second identification information in a case where the decrypted data is the first identification information, and transmit the second identification information to an external device corresponding to the second identification information.

14.  (Currently Amended)  An information processing method executed by an information processing apparatus, the method comprising:
encrypting data corresponding to a region indicated by a reading request by using an encryption key corresponding to only the region indicated by the reading request so that other encryption keys corresponding to other regions are not used to encrypt the data corresponding to the region indicated by the reading request in a case where the reading request including a data reading command and information indicating the region of a recording medium from which data is read is acquired; [[and]]
transmitting the encrypted data;
generating an encryption key corresponding to the reading request on a basis of the encryption key corresponding to the region indicated by the reading request and a value corresponding to the reading request;
encrypting, in a case where the encryption key corresponding to the reading request is generated, the data corresponding to the region indicated by the reading request by using the generated encryption key corresponding to the reading request and transmiting the encrypted data and the value corresponding to the reading request; and
encypting, in a case where it is not possible to read data from the region indicated by the reading request, error information indicating an error and dummy data by using the encryption key corresponding to the region indicated by the reading request.

15.  (Withdrawn)  An information processing method executed by an information processing apparatus, the method comprising:
a step for decrypting encrypted data that has been acquired by using a predetermined encryption key;
a step for converting first identification information into different second identification information in a case where the decrypted data is the first identification information; and
a step for transmitting the second identification information to an external device corresponding to the second identification information.

16.  (Currently Amended)  A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising:
encrypting data corresponding to a region indicated by a reading request by using only an encryption key corresponding to the region indicated by the reading request so that other encryption keys corresponding to other regions are not used to encrypt the data corresponding to the region indicated by the reading request in a case where the reading request including a data reading command and information indicating the region of a recording medium from which data is read is acquired; [[and]]
transmitting the encrypted data;
generating an encryption key corresponding to the reading request on a basis of the encryption key corresponding to the region indicated by the reading request and a value corresponding to the reading request;
encrypting, in a case where the encryption key corresponding to the reading request is generated, the data corresponding to the region indicated by the reading request by using the generated encryption key corresponding to the reading request and transmiting the encrypted data and the value corresponding to the reading request; and
encypting, in a case where it is not possible to read data from the region indicated by the reading request, error information indicating an error and dummy data by using the encryption key corresponding to the region indicated by the reading request.

17.  (Withdrawn)  A program for causing a computer to execute:
a step for decrypting encrypted data that has been acquired by using a predetermined encryption key;
a step for converting first identification information into different second identification information in a case where the decrypted data is the first identification information; and
a step for transmitting the second identification information to an external device corresponding to the second identification information.

18.  (Currently Amended)  An information processing system comprising:
a first information processing apparatus; and
a second information processing apparatus, wherein
the first information processing apparatus includes
a processing unit configured to encrypt data corresponding to a region indicated by a reading request by using only an encryption key corresponding to the region indicated by the reading request so that other encryption keys corresponding to other regions are not used to encrypt the data corresponding to the region indicated by the reading request in a case where the reading request including a data reading command and information indicating the region of a recording medium from which data is read is acquired and transmits the encrypted data, 
the processing unit generates an encryption key corresponding to the reading request on a basis of the encryption key corresponding to the region indicated by the reading request and a value corresponding to the reading request,
in a case where the encryption key corresponding to the reading request is generated, the processing unit encrypts the data corresponding to the region indicated by the reading request by using the generated encryption key corresponding to the reading request and transmits the encrypted data and the value corresponding to the reading request,
in a case where it is not possible to read data from the region indicated by the reading request, the processing unit encrypts error information indicating an error and dummy data by using the encryption key corresponding to the region indicated by the reading request,
the second information processing apparatus includes
another processing unit configured to decrypt encrypted data that has been acquired by using a predetermined encryption key, convert first identification information into different second identification information in a case where the decrypted data is the first identification information, and transmit the second identification information to an external device corresponding to the second identification information, and
the processing unit and the another processing unit are each implemented via at least one processor electrically connected to a memory.

PLEASE CANCEL CLAIMS 10, 12-13, 15 & 17. 

Allowable Subject Matter
Claims 1-9, 11, 14, 16 & 18 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495